Action by the infant plaintiff, nine years old, to recover damages for personal injuries sustained when he was precipitated onto a moving ice conveyer on the platform of defendant’s plant, to which he had come with his father, a retail ice dealer. Action also by father to recover for medical expenses and loss of services. Among other things the father testified that this nine-year old son was a “ helper ” on the ice wagon at the time it went to defendant’s ice plant to get a load of ice; and thereby established that the boy was an invitee on the premises. Appeal by defendant from judgment in favor of plaintiffs. Judgment reversed on the law and the facts and a new trial granted, with costs to abide the event, on the ground that the verdict is against the weight of evidence *737and the probabilities on the questions of negligence and contributory negligence. (Cantor v. National Surety Co., 208 App. Div. 370, 373; Szpyrka v. International Railway Co., 213 id. 390, 393; Higgins v. Mason, 226 id. 426; Serina v. New York Railways Corporation, 238 id. 302, 303.) Young, Carswell, Davis, Adel and Taylor, JJ., concur.